internal_revenue_service number release date index nos cc psi - plr-106526-00 plr-112329-00 date p1 fund a fund b limited_partnership company a company b state x state y date date date dear this is in reply to a letter of date and subsequent correspondence submitted on behalf of p1 fund a fund b limited_partnership company a and company b by their authorized representative requesting certain rulings relating to the master-feeder investment fund structure between p1 fund a and fund b the funds p1 the trust was established on date as a state y business_trust trust is registered with the securities_and_exchange_commission sec under the act as an open-end diversified management investment_company a declaration of trust declaration sets out the terms of trust trust will aggregate gains and losses from qualified_financial_assets in order to determine its partnership_allocations on both forward and reverse sec_704 allocations trust employs a full netting approach trust represents that it was organized in a manner so as to enable its classification as a partnership and not to enable investors that are rics to make distributions that would be prohibited by revrul_89_81 1989_1_cb_266 had they i nvested directly in the securities held by trust fund a was organized as a state x corporation on date under the sponsorship of limited_partnership fund a has elected to be taxed as a regulated_investment_company ric under of the code and intends to continue to so qualify fund a has a fiscal_year fund b was organized as a state x corporation on date under the sponsorship of limited_partnership fund b intends to make an election on its first corporate_income_tax return to be taxed as a ric fund b has a fiscal_year limited_partnership is a limited_partnership the partners of which are company a and company b limited_partnership is in the business of providing investment management and related_services and is registered with the sec as an investment adviser under the investment advisers act of limited_partnership is the principal investment adviser of fund a and fund b fund a will contribute percent of its assets which consists of a diversified portfolio of stocks securities and cash to trust fund b will contribute percent of its assets which consists of solely cash to trust an affiliate of limited_partnership company b will also make a contribution of cash or assets to trust in exchange for an interest therein the assets that fund a and fund b contribute to trust will be managed at trust level limited_partnership will be the principal investment adviser to trust interests in trust will be offered and sold only to registered investment companies insurance_companies common or commingled trust funds group_trusts and similar entities that qualify as accredited investors within the meaning of regulation d under the securities act of act such entities are referred to in the declaration as institutional investors each institutional investor that contributes assets to trust is referred to under the declaration as a holder trust will not issue interests to any individual s_corporation partnership or grantor_trust a grantor of which includes an individual s_corporation or partnership holders of interests in trust will be limited to institutional investors in addition and in all events the number of holders of interests in trust will be limited to fewer than trust will establish a capital_account for each holder upon the holder's contribution of capital cash or securities to trust the initial value of any holder’s capital_account will be the fair_market_value of the assets contributed on the date of contribution trust will adjust each holder’s capital_account and therefore its interest in trust daily trust will adjust a holder’s capital_account each day for contributions and distributions and also for such holder’s ratable share of unrealized_gain or loss in other words trust will mark its portfolio to market each day and record the changes in value of its portfolio in the capital accounts of the holders contributions distributions and withdrawals may occur on any business_day pursuant to the declaration and the securities laws applicable to trust each holder is permitted to redeem its entire_interest ie completely withdraw the balance of its capital_account in trust on any business_day subject_to the requirements of the act interests in trust are not transferable by the holders except as part of a reorganization as defined in the act the declaration provides that consistent with its investment objectives trust will be managed so as to comply with the requirements of part of subchapter_m of the code as though such requirements were applied at trust level dissolution of trust may occur by a resolution adopted by a majority of the trustees followed by notice of dissolution to the holders the following representations are made on behalf of trust fund a fund b and company b for purposes of determining the required distributions under sec_4982 fund a and fund b will each account for its share of partnership items of income gain loss and deduction as they are taken into account by trust except as required by sec_704 and sec_1_704-1 of the income_tax regulations fund a’s fund b’s and company b’s allocable share of trust’s income gain loss deduction and credit will be comprised of a proportionate share of each item_of_income includible in trust’s gross_income trust will invest its assets in a manner that will allow fund a and fund b to each meet the requirements of sec_851 fund a fund b and company b will contribute solely cash and or a diversified portfolio of stocks and securities to trust there is no plan or intention for fund a fund b or company b to transfer assets other than cash and or a diversified portfolio of stocks and securities to trust any other holder who has contributed or will contribute assets to trust has contributed or will contribute solely cash and or a diversified portfolio of stocks and securities to trust for purposes of representation sec_4 and above a portfolio of stocks and securities is diversified if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet the requirements of sec_368 sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 concerning private placements provides that except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the securities act of u s c 77a et seq and ii the partnership does not have more than partners at any time during the taxable_year of the partnership trust represents that it will be limited to fewer than holders and that no interests in trust have been or will be traded on an established_securities_market or issued in a transaction registered under the securities act of based on the information provided and the representations made we conclude that trust will not be a publicly_traded_partnership for purposes of sec_7704 sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that to qualify as a ric percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 requires that to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation’s total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that to qualify as a ric not more than percent of the corporation’s total assets may be invested in the securities other than government securities and securities of other rics of any one issuer or two or more issuers which the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder's foreign credit under sec_901 sec_702 provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess and h_r rep no 83d cong 2d sess in order for funds a and b to qualify as rics under the diversification tests of sec_851 the aggregate approach will have to be applied to each fund's partnership_interest in trust as an aggregate each fund will be entitled to take into account its share of the individual items of income and assets of trust revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted_basis the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other proper- ty for purposes of sec_805 the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 formerly sec_851 for taxable years of a ric that began before date and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in inter alia sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 a - and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be en- titled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be deter- mined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if a_trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primar- ily for sale to customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is at- tributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of asset without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits accordingly fund a and fund b as partners in trust will each be deemed to own a proportionate share of the assets of trust and will be deemed to be entitled to the income of trust attributable to that share for purposes of determining whether fund a and fund b each satisfies the requirements of sec_851 sec_851 and sec_853 for purposes of these sections the interest of fund a and fund b in trust shall be determined in accordance with fund a’s and fund b’s capital interest in trust sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than 80-percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 c to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirements of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interests see s rep th cong 1st sess h_r rep 105th cong 1st se sec_447 h_r rep th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests a corporation is diversified within the meaning of sec_368 if not more than 25-percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than 50-percent of the value of its total assets is invested in the stock and securities of or fewer issuers accordingly provided that trust is treated as partnership for purposes of sec_721 the transfers by fund a fund b and company b to trust are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if trust were incorporated provided that these are the only transfers to trust except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution accordingly the basis of a transferor’s interest in trust will be the amount of money and the aggregate of the adjusted bases of the property contributed by the transferor reduced by the sum of such transferor’s liabilities assumed by trust or liabilities to which the assets transferred to trust were subject further trust will have an adjusted_basis in any property contributed to it equal to the adjusted_basis of such property to the transferor at the time of the contribution finally under sec_1223 the holding_period of trust in property received in the contribution by a transferor will include the transferor’s holding_period for such property and the holding_period of fund a fund b and company b in the share of beneficial_interest it receives from trust will include the period during which the property exchanged was held by the transferor provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange sec_1_704-1 f provides that a partnership_agreement may upon the occurrence of certain events increase or decrease the partners' capital accounts to reflect a revaluation of partnership property on the partnership's books capital accounts so adjusted will not be considered to be determined and maintained in accordance with the rules of sec_1_704-1 unless-- the adjustments are based on the fair_market_value of partnership property on the date of adjustment the adjustments reflect the manner in which the unrealized income gain loss or deduction inherent in the property that has not been reflected in the capital accounts previously would be allocated among the partners if there were a taxable disposition of the property for its fair_market_value on that date the partnership_agreement requires that the partners' capital accounts be adjusted in accordance with sec_1 b iv g for allocations to them of depreciation depletion amortization and gain_or_loss as computed for book purposes with respect to the property the partnership_agreement requires that the partners’ distributive shares of depreciation depletion amortization and gain_or_loss as computed for tax purposes with respect to the property be determined so as to take account of the variation between the adjusted tax basis and book_value of such property in the same manner as under sec_704 and the adjustments are made principally for a substantial non-tax business purpose-- i in connection with contribution of money or other_property to the partnership by a new or existing partner as consideration for an interest in the partnership or ii in connection with the liquidation of the partnership or a distribution of money or other_property by the partnership to a retiring or continuing partner as consideration for an interest in the partnership or iii under generally accepted industry accounting practices provided substantially_all of the partnership's property excluding money consists of stock securities commodities options warrants futures or similar instruments that are readily_tradable on an established_securities_market sec_704 provides that under regulations prescribed by the secretary income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution notwithstanding any other provision of sec_1_704-3 the allocations must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 provides that a partnership is a securities_partnership if the partnership is either a management company or an investment_partnership and the partnership makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner that provides management services or investment advisory services to the partnership sec_1_704-3 provides that a partnership is a management company if it is registered with the securities_and_exchange_commission as a management company under the investment_company act of accordingly based on the information submitted and the representations made we conclude that trust is a securities_partnership for purposes of sec_1_704-3 and that pursuant to sec_1_704-3 trust will be allowed to make forward and reverse sec_704 allocations on an aggregate basis furthermore we conclude that the full netting method used by trust to aggregate gains and losses from qualified_financial_assets is a reasonable approach that is consistent with the purpose of sec_704 this conclusion is limited to trust with regard to fund a fund b and company b no conclusion regarding sec_704 allocations as to any other present or future partners of trust is expressed or implied except as specifically ruled upon above no opinion is expressed on the federal tax consequences of the transactions described above under any other provisions of the code this opinion is limited to trust fund a fund b and company b specifically no opinion is expressed as to whether fund a or fund b qualifies as a ric that is taxable under subchapter_m part of the code furthermore we express no opinion as to the consequences of other transfers to trust either as to whether such transfers would be transfers to an investment_company or whether such other transfers would when taken together with the transfers by fund a fund b and company b described above cause those transfers to be considered transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 temporary of final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see dollar_figure of revproc_2001_1 2001_1_irb_1 date however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except is rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trust 's authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
